DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
This Office Action is responsive to the amendment filed 10/24/2022 (“Amendment”). Claims 1-20 are currently under consideration. The Office acknowledges the amendments to claims 1, 11, and 17.
The objection(s) to the drawings, specification, and/or claims, the interpretation(s) under 35 USC 112(f), and/or the rejection(s) under 35 USC 101 and/or 35 USC 112 not reproduced below has/have been withdrawn in view of the corresponding amendments.	

Claim Objections
Claims 14 and 15 are objected to because of the following informalities: 
Regarding claims 14 and 15, the recitations of “a user” and “a user’s” should instead read --the user-- and --the user’s--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 9 and 20, there is no support for performing an action when the type of water is from the user's body, i.e., perspiration, because there is no support for determining perspiration as a water type. The specification only describes distinguishing between fresh water and salt water. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 14-16, there is insufficient antecedent basis for the recitations of “determining the condition of the user’s health.”
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 14-16 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Specifically, they attempt to limit something not found in claim 11.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2010/0234711 (“Sugenoya”) in view of US Patent Application Publication 2014/0378853 (“McKinney”) and US Patent Application Publication 2016/0313270 (“Connell”).
Regarding claim 1, Sugenoya teaches a method carried out by a wearable electronic device (Fig. 1, device 1), comprising: detecting an amount of water in a first cavity of the wearable electronic device (Fig. 5, the part of conveyance path 34 between elements 43 and 38) above a threshold (enough to reach sensor 38 - also see ¶¶s 0054 and 0075) with a first sensor (Fig. 5, sensor 38) in communication with the first cavity through a sensor port (Fig. 5, at perspiration collection region 32); detecting a property of the water in a second cavity with a second sensor (Fig. 5, first component detector 31. The second cavity is the conveyance path 34 after the bend) when the first sensor detects the amount of water is above the threshold (¶¶s 0054 and 0075), … .
Sugenoya does not appear to explicitly teach the second cavity being fluidly isolated from the first cavity.
McKinney teaches an auxiliary sensor located on a strap element (Fig. 3c, at 1.2.5 - also see Fig. 2f), the sensor having an open space or port associated therewith (Fig. 3c, ¶ 0091 - also see Fig. 4b and ¶ 0092, noting an open port for auxiliary sensor 1.2.5, the port located in a different location than the auxiliary sensor location shown in Fig. 3c).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to locate the liquid sensor 38 of Sugenoya on its strap, such a location identified as desirable in McKinney for locating auxiliary sensors, as an obvious rearrangement of parts. See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). At this location, the cavity associated with the liquid sensor 38 would be fluidly isolated from the cavity associated with first component detector 31.
Sugenoya-McKinney does not appear to explicitly teach identifying a type of the water based at least in part on the detected property; and performing an action based at least in part on the identified type. 
Connell teaches identifying a type of water based on detected salinity (¶ 0101, with salt water and fresh water resulting in different voltages) and then performing an action based on the type of water (¶ 0076, appropriate remediation steps based on the particular condition of the moisture). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the moisture detection circuit of Connell into the combination, enabling detection of the type of moisture and subsequent action based thereon, for the purpose of confirming that the moisture was in fact perspiration and therefore usable to determine the concentration of a component in blood (Sugenoya: Abstract; Connell: ¶ 0076, the type of moisture enabling the taking of appropriate steps). 
Regarding claim 2, Sugenoya-McKinney-Connell teaches all the features with respect to claim 1, as outlined above. Sugenoya-McKinney-Connell further teaches wherein the action comprises notifying a user (Connell: claim 12).
Regarding claim 3, Sugenoya-McKinney-Connell teaches all the features with respect to claim 1, as outlined above. Sugenoya-McKinney-Connell further teaches wherein the action comprises generating a health impact profile for a user (Sugenoya: Figs. 19-26).
Regarding claim 5, Sugenoya-McKinney-Connell teaches all the features with respect to claim 1, as outlined above. Sugenoya-McKinney-Connell further teaches wherein the property comprises at least one of a particulate level, a pH level, a pathogen level, a bio-matter level, a concentration of one or more chemicals, a salinity level, or a temperature (Connell: salinity level as above). 
Regarding claim 6, Sugenoya-McKinney-Connell teaches all the features with respect to claim 5, as outlined above. Sugenoya-McKinney-Connell further teaches wherein the action comprises determining a danger level of the water (Connell: ¶ 0072, salt water is more damaging).
Regarding claim 7, Sugenoya-McKinney-Connell teaches all the features with respect to claim 1, as outlined above. Sugenoya-McKinney-Connell further teaches wherein the action comprises activating a third sensor of the wearable electronic device (Sugenoya: Fig. 14, element 305, ¶¶s 0095, 0096, Fig. 18, e.g. second sensor being switched).
Regarding claim 8, Sugenoya-McKinney-Connell teaches all the features with respect to claim 1, as outlined above. Sugenoya-McKinney-Connell further teaches wherein the action comprises recording one or more conditions (Connell: claim 14).
Regarding claim 9, Sugenoya-McKinney-Connell teaches all the features with respect to claim 1, as outlined above. Sugenoya-McKinney-Connell further teaches wherein the type of the water comprises water originating from a user’s body (Sugenoya: Abstract, perspiration).
Regarding claim 10, Sugenoya-McKinney-Connell teaches all the features with respect to claim 1, as outlined above. Sugenoya-McKinney-Connell further teaches wherein the wearable electronic device comprises a smartwatch (Connell: Fig. 3, ¶ 0056).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Sugenoya-McKinney-Connell in view of US Patent Application Publication 2013/0095459 (“Tran”).
Regarding claim 4, Sugenoya-McKinney-Connell teaches all the features with respect to claim 3, as outlined above. Sugenoya-McKinney-Connell does not appear to explicitly teach recommending a user action based at least in part on the health impact profile. 
Tran teaches recommending e.g. exercise based on a glucose level (¶ 0493). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate such a recommendation into the combination to help the user regulate their glucose levels (Tran: ¶ 0493).

Claims 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2010/0234711 (“Sugenoya”) in view of US Patent Application Publication 2016/0313270 (“Connell”) and US Patent Application Publication 2015/0164343 (“Huang”).
Regarding claim 11, Sugenoya teaches a method of monitoring a user’s health (Abstract, concentration of blood component), comprising: detecting an amount of water in a first cavity of a wearable electronic device being worn by the user (Fig. 5, the part of conveyance path 34 between elements 43 and 38 - also see the device in Fig. 1) above a predetermined threshold amount (enough to reach sensor 38 - also see ¶¶s 0054 and 0075) with a first sensor (Fig. 5, sensor 38) and detecting a property of the water in a second cavity with a second sensor (Fig. 5, first component detector 31. The second cavity is the conveyance path 34 after the bend) when the first sensor detects the amount of water is above the threshold (¶¶s 0054 and 0075); … .
Sugenoya does not appear to explicitly teach identifying a type of the water based at least in part on the detected property.
Connell teaches identifying a type of water based on detected salinity (¶ 0101, with salt water and fresh water resulting in different voltages) and then performing an action based on the type of water (¶ 0076, appropriate remediation steps based on the particular condition of the moisture). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the moisture detection circuit of Connell into Sugenoya for the purpose of confirming that the moisture was in fact perspiration and therefore usable to determine the concentration of a component in blood (Sugenoya: Abstract; Connell: ¶ 0076, the type of moisture enabling the taking of appropriate steps). 
Sugenoya-Connell does not appear to explicitly teach determining a potential impact on the user’s health based at least in part on the identified type of water and the detected property (although Sugenoya does teach displaying glucose concentrations - ¶ 0062).
Huang teaches determining a potential impact on a user’s health based on a glucose level (Fig. 4, e.g. high vs low risk). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to, once it has been confirmed that the type of water is perspiration, determine a potential health impact based on the perspiration-derived glucose concentration, as in Huang, for the purpose of helping the user to interpret the measurement result (Huang: Fig. 4, a particular concentration indicating e.g. high risk), as well as for enabling an action appropriate to the level of danger (Huang: ¶¶s 0027, 0052, 0054, 0056, performing measurements more frequently when the risk is greater).
Regarding claim 12, Sugenoya-Connell-Huang teaches all the features with respect to claim 11, as outlined above. Sugenoya-Connell-Huang further teaches wherein the method further comprises performing an action based at least in part on the determined condition (Connell: ¶ 0076, appropriate remediation steps based on the particular condition of the moisture).
Regarding claim 13, Sugenoya-Connell-Huang teaches all the features with respect to claim 11, as outlined above. Sugenoya-Connell-Huang further teaches wherein the property comprises at least one of a particulate level, a pH level, a pathogen level, a bio-matter level, a concentration of one or more chemicals, a salinity level, or a temperature (Connell: salinity level as above).
Regarding claim 14, Sugenoya-Connell-Huang teaches all the features with respect to claim 11, as outlined above. Sugenoya-Connell-Huang further teaches wherein determining the condition of the user’s health comprises generating a health impact profile for a user (Sugenoya: Figs. 19-26).
Regarding claim 15, Sugenoya-Connell-Huang teaches all the features with respect to claim 11, as outlined above. Sugenoya-Connell-Huang further teaches wherein determining the condition of the user’s health comprises determining a level of danger to a user's health from the water (Huang: Fig. 4, ¶¶s 0027, 0052, 0054, 0056).
Regarding claim 16, Sugenoya-Connell-Huang teaches all the features with respect to claim 11, as outlined above. Sugenoya-McKinney-Connell further teaches wherein determining the condition of the user’s health comprises determining the condition of the user’s health based at least partially on a recorded external condition (Connell: claim 14).

Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2010/0234711 (“Sugenoya”) in view of US Patent Application Publication 2016/0313270 (“Connell”).
Regarding claim 17, Sugenoya teaches a method carried out by a wearable electronic device (Fig. 1, device 1), comprising: detecting an amount of water in a first cavity of the wearable electronic device (Fig. 5, the part of conveyance path 34 between elements 43 and 38) above a predetermined threshold amount (enough to reach sensor 38 - also see ¶¶s 0054 and 0075) and detecting a property of the water in a second cavity with a sensor (Fig. 5, first component detector 31. The second cavity is the conveyance path 34 after the bend); … .
Sugenoya does not appear to explicitly teach identifying a type of the water based at least in part on the detected property; and performing an action based at least in part on the identified type. 
Connell teaches identifying a type of water based on detected salinity (¶ 0101, with salt water and fresh water resulting in different voltages) and then performing an action based on the type of water (¶ 0076, appropriate remediation steps based on the particular condition of the moisture). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the moisture detection circuit of Connell into the combination, enabling detection of the type of moisture and subsequent action based thereon, for the purpose of confirming that the moisture was in fact perspiration and therefore usable to determine the concentration of a component in blood (Sugenoya: Abstract; Connell: ¶ 0076, the type of moisture enabling the taking of appropriate steps).
Regarding claim 18, Sugenoya-Connell teaches all the features with respect to claim 17, as outlined above. Sugenoya-Connell further teaches wherein the property comprises at least one of a particulate level, a pH level, a pathogen level, a bio-matter level, a concentration of one or more chemicals, a salinity level, or a temperature (Connell: salinity level as above).
Regarding claim 19, Sugenoya-Connell teaches all the features with respect to claim 17, as outlined above. Sugenoya-Connell further teaches wherein performing the action comprises at least one of notifying a user (Connell: claim 12), generating a health impact profile for the user, determining a health condition of the user, recommending a user action, determining a danger level of the water, or activating a second sensor of the electronic device.
Regarding claim 20, Sugenoya-Connell teaches all the features with respect to claim 17, as outlined above. Sugenoya-Connell further teaches wherein the type of the water comprises water originating from a user’s body (Sugenoya: Abstract, perspiration).

Response to Arguments
Applicant’s arguments filed 10/24/2022 have been fully considered. The double patenting rejection is withdrawn in view of the approved terminal disclaimer. 
The arguments and amendments with respect to the rejections under 35 USC 112(a) are partially persuasive. Determining a potential impact on the user’s health based at least in part on the identified type of water is supported (e.g. potential health impact due to being in salt water - ¶ 0023). 
However, determining the type of water as sweat/perspiration/originating from the user’s body is not supported. In ¶ 0024, the first sentence describes detecting an amount. If the device is worn a certain way, the amount can be related to the amount of sweat because that is what happens to fill the cavity (if e.g. the cavity is next to sweat glands). “Amount” is a volume and does not depend on any particular property of the sweat. The last sentence, which summarizes all of the discussion on pH, describes the ability to detect aspects (pH) of sweat (if sweat is what happens to fill the cavity) to provide insight into a general condition of the user’s health. It is the ability to detect pH, not the ability to detect sweat. pH is what provides an insight into the health condition. ¶ 0036 describes identifying salt water based on salinity, but it also describes using the pH sensor to detect unsafe pH levels, not to identify water as sweat. For these reasons, the specification does not describe a device that inherently “associat[es] the water as sweat,” and it does not describe the “concept” of detecting sweat based on pH. Variations in sweat pH can tell us whether our body is dehydrated or low on sugar, can aid in diagnosis of certain skin conditions, etc. pH does not identify sweat itself.
The amendments and arguments with respect to the rejections under 35 USC 103 are persuasive (at least with respect to claim 1) to the extent that the previous combination did not describe the two cavities as fluidly isolated. Thus, a new grounds of rejection is made in view of McKinney, and all claims remain rejected in light of the prior art.

Conclusion 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREY SHOSTAK whose telephone number is (408) 918-7617.  The examiner can normally be reached Monday - Friday 7 am - 3 pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims, can be reached at (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREY SHOSTAK/Primary Examiner, Art Unit 3791